Hart, J., (after stating the facts). (1) Parties competent to contract may enter into such agreements as they see fit, 'and it is the purpose of the law to carry out these agreements. In the case before us the answers to the questions asked iby the local medical examiner were copied upon the benefit certificate, land were made a part of it. It was expressly provided in the benefit certificate that the insured warranted the answers made in his medical examination to be true, and that the answers to the questions asked him 'by the medical examiner should be held to be warranties. Breach of a warranty operates as an express breach of the contract. Metropolitan Life Ins. Co. v. Johnson, 105 Ark. 101; National Annuity Association v. McCall, 103 Ark. 201.  (2) It is urged by counsel for the plaintiff that the defendant (association is estopped to claim a breach of warranty on account of false answers made by the applicant to the medical examiner for the reason that the medical examiner had knowledge of the matters about which the questions were asked, and that his knowledge constituted ¡knowledge on the part of the association. Conceding that the knowledge of the medical examiner should be imputed to the association, this does not help plaintiff’s cause. The testimony on the part of the plaintiff only shows that the medical examiner had knowledge of what appeared in the application made to the Modem Woodmen. It will be remembered that the application to that company was made on May 10,1910, and the application for the policy now under consideration was made on the 4th day of March, 1911. In his answers to ¡an application for a policy in the Modern Woodmen, Fordham stated that he had not consulted or been examined by a physician for seven years, and that he had typhoid fever in 1900, and had completely recovered. In the application under consideration in this case, he stated that he had never had heart trouble or any disease of the stomach or bowels, and that he had not consulted a physician within the last ten years. So it will be seen that if the knowledge of the physician be imputed to the association its information then would be that the insured had typhoid fever in 1900, a period of time more than ten years prior to the time he made application for insurance with the defendant association. If the association had known that the insured had had a severe attack of typhoid fever in the latter part of 1905 instead of 1900 it probably would have made a more searching inquiry as to his condition at the time he made the application for the insurance. At least it could have done so. Its local medical examiner reported that he was sound when he made application for insurance, and that there were then no symptoms of heart affection. Treating the company as having knowledge of the applicant having had typhoid in 1900, it might have thought that if no ill effects had resulted from it for more than ten years, none was likely to result. From the questions asked it seems to be the policy of the association to inquire about all disease tbe applicant may have had during the ten years preceding the time of the application. . For example, one question asked ¡by the defendant association was whether or not the insured had consulted or (been examined by a physician within the last ten years. To .that question he answered “No.” His answer was false; ¡and, according to the terms of the policy, was warranted to be true.  (3) The answers in question were made in regard to matters which were material to the risk and did not relate to matters of opinion or judgment about which there might have (been an honest mistake on the part of the applicant. In the (beneficiary certificate before us it was agreed that the answers made to the medi'eal examiner should be warranties .and that ¡any false or untrue statement or answer should operate to forfeit the rights of the beneficiary. The evidence is undisputed that the insured had a severe .attack of typhoid fever in the latter part of 1905 and that disease of the heart and other diseases often result therefrom. The court, therefore, should have directed a verdict in favor of the insurance association. Other assignments of error are pressed upon us for a reversal of the judgment, but, inasmuch as it must be reversed for the reason ¡already given, we need not consider them. The record shows that the case has been fully developed. No useful purpose could, therefore, be ¡served by remanding the cause for a new trial, .and it will be dismissed here.